DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle et al (US patent 7,965,336).
	The publication to Bingle discloses the invention as is claimed.  Bingle discloses an apparatus (fig. 22, col. 23, lines 51+) comprising a sensor (210) of a vehicle (generally 8a), a motor operatively coupled to the sensor (col. 23, lines 64+) to linearly move such within a cavity of the vehicle along an axis between a first position (fig. 23) and a second position (fig. 22).  A wiper (226, 226a) is fixedly coupled to the vehicle and partially defines the cavity.  An edge of the wiper engages the sensor when the sensor moves to remove debris from a surface (224a) of a transparent panel (224).  Bingle discloses that the wiper is engaged with such surface as the sensor moves. An end of the 
	With respect to claim 3, an outer surface of the wiper and outer surface of the sensor are deemed substantially flush with the exterior surface of the vehicle in the second position (fig. 22). Note “substantially” flush allows some leeway with respect to the alignment.
	With respect to claim 11, as the sensor is received into the cavity in the vehicle, the shapes are deemed to match as claimed.
	With respect to claim 21, note mounting plate (220).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al (US patent 7,965,336) in view of Wilson (US patent application publication 2019/0039531).
	The publication to Bingle discloses all of the above recited subject matter with the exception of the apparatus including one or more nozzles for spraying fluid, such nozzles being particularly arranged, and a seal of particular construction engaging the sensor.
The publication to Wilson discloses a motor vehicle having a cavity formed in an exterior surface of a vehicle body (1’, fig. 2) which receives a sensor module (2’).  Such module moves between an extended position (fig. 2) and a retracted position (fig. 3).  A wiper (5’) partially defines the cavity (note fig. 2) and engages the sensor at least at optical element (4’) when the sensor module moves between the extended and retracted positions.  A nozzle (6’, fig. 2) is provided on the vehicle and positioned proximate the sensor to enable spraying fluid on the sensor.  Wilson discloses (para. 57) that a seal or sealing is formed by an internal rubber housing in the vehicle body with the sensor module (2).  Such seal is deemed to at least partially define the cavity and provided on walls of the vehicle body surrounding the sensor since it lies in the vehicle body and between the vehicle body and sensor module. 
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the vehicle body of Bingle with a nozzle thereon for spraying the sensor, as clearly suggested by Wilson, to enhance cleaning thereof when wiped.
	With respect to claim 5, as Bingle discloses that the sensor may be tubular or cylindrical in shape (col. 24, lines 3-24), a nozzle placed on the vehicle proximate thereto would be deemed to be radially distributed as claimed.



	With respect to claims 7 and 8, as Bingle discloses that the sensor may be tubular or cylindrical in shape (col. 24, lines 3-24) and that the wiper may be curved to contact such cylindrical shape, Bingle is deemed to disclose the wiper surrounding the outer surface as claimed, concentric with the sensor.
	With respect to claim 9, while Wilson does not explicitly discuss the seal form between the sensor and the vehicle, the particular shape or form of such does not appear inventive.  O-ring seals are extremely well established in the mechanical arts for sealing of relatively movable components.  It would have been obvious to one of skill in the art to provide the seal in the modified Bingle apparatus in the form of an O-ring, as is well-known, to provide an expedient seal construction.
With respect to claim 10, while Wilson does not disclose the seal in seal groove (it is shown merely extending from a surface of the cavity), the provision of such does not appear patentable.  The provision of seals, or any structure really, in grooves within their supporting structure to aid support and retention of such seal or structure is well established in the mechanical arts.  Such provides for overlapping retention structure which is stronger than mere abutting retention structure.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the seal in the modified Bingle apparatus within a seal groove, as is well established, to provide improved seal retention with the vehicle body panel.

With respect to claim 16, while Wilson discusses sealing of the sensor enclosure to the sensor module, there is no explicit discussion of the sealing lying on both sides of the sensor module between walls of the enclosure and the sensor module.  However, to employ such sealing fully around the sensor module on all sides thereof, to all walls of the enclosure, would have been obvious to one of skill in the art before the filing date of the claimed invention to prevent debris from entering the vehicle body.  Mere complete or fully sealing of the sensor module to the vehicle body would appear to achieve the structure as claimed.  Such appears desirable and obvious.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al (US patent 7,965,336) in view of Storrie (US patent 1,771,824)
The publication to Bingle discloses all of the above recited subject matter with the exception of the wiper including a second edge to cooperatively engage the sensor with the first edge.
The publication to Storrie discloses a wiper (4, fig. 5) that includes multiple edges (12, 15, 16) thereon to aid in breaking up collected fluid on the surface to be wiped (page 1, lines 47+).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper of Bingle with multiple edges thereon, any two can be deemed first and second edges, as clearly suggested by Storrie, for improving wiper contact and cleaning of the engaged sensor surface.



Response to Arguments

Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive in view of the newly applied art to Bingle.  As set forth above, Bingle discloses a sensor that is linearly moveable along an axis between a first position (fig. 23) and a second position (fig. 22) with respect to a cavity of the vehicle.  Bingle also discloses a wiper (226) fixed to the vehicle and partially defining the cavity which engages a transparent panel (224) of the sensor as it moves between the positions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited German publication 10117374 which includes a linearly moveable sensor in vehicle body (1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
13 August 2021